PER CURIAM.
The plaintiff below, Fly High Family Limited Partnership, appeals from the trial court’s final order denying its request for contractual attorney s fees and costs. We reverse based on the authority of Rice v. Campisi, 446 So.2d 1120 (Fla. 3d DCA), review denied, 456 So.2d 1182 (Fla.1984). In the instant case, as in Rice, “[t]here has been no showing that the ... foreclosure action, though unsuccessful by application of equitable principles, was not prosecuted upon a good faith belief that the appellees were responsible for the default.” Rice, 446 So.2d at 1121. In fact, the trial court specifically found that “the mortgage foreclosure action was providently filed.” Therefore, as in Rice, we reverse the denial of contractual attorney’s fees and costs, and remand for a determination of reasonable attorney’s fees and costs in light of the ultimate resolution of this case. Rice, 446 So.2d at 1121.
Reversed and remanded.